Title: To Benjamin Franklin from Jean-Baptiste Luton Durival, 21 August 1780
From: Durival, Jean-Baptiste Luton
To: Franklin, Benjamin


21. aout 1780.
M. le Cte. de Vergennes, M, ne se déterminera sur la demande de M. Jackson Jones, qu’après avoir reçu l’éclaircisst. [éclaircissement] que vous lui annoncez sur cet effet. En attendant le Ministre auroit desiré savoir non seulement quel dégré de confiance merite la Lettre de change que M. Jackson a déposée entre vos mains, mais encore la valeur de cet effet. Vous ne vous êtes pas expliqué Sur ce der. article. Je vous prie, M, de vouloir bien me le mander, ou à M. le Cte. de Vergennes lorsque vous voudrez bien lui communiquer l’eclaircisst. que vous attendez d’angleterre à ce sujet.
J’ai l’honneur d’être avec un respectueux attacht., M. &a
M. franklin.
